                                  UNITED STATES DISTRICT COURT                                         JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES -- GENERAL

Case No.         CV 19-2458-JFW(AGRx)                                             Date: July 17, 2019

Title:           Hyun Kim -v- Studio City Plaza Limited Partnership, et al.

PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                None Present
                 Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                        None

PROCEEDINGS (IN CHAMBERS):                  DISMISSAL OF ACTION FOR LACK OF
                                            PROSECUTION


       Plaintiff filed a Complaint with the Court on April 1, 2019. On July 10, 2019, the Court
issued an Order to Show Cause Re: Lack of Prosecution in light of Plaintiff’s apparent failure to
serve Defendants [11]. The Court’s Standing Order specifically warned Plaintiff that failure to
serve the Complaint within 120 days as required by Fed. R. Civ. P. 4(m) would result in this
dismissal of this action if good cause was not shown for any extension of time. Plaintiff was to
respond to the Court’s Order to Show Cause no later than July 15, 2019.

       As of the date of this Order, Plaintiff has not filed a proof of service or otherwise responded
to the Court’s Order to Show Cause. Accordingly, this action is hereby DISMISSED without
prejudice.


         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr
(Rev. 2/14/08)
